Title: To Benjamin Franklin from Richard Bache, 1 May 1778
From: Bache, Richard
To: Franklin, Benjamin


Dear and Honored Sir
Manheim May 1, 1778
The bearer Doctor Rigger visits Europe with a view of improving himself in his profession, which is that of Physick, and to secure some money, which is due to him in Germany. I have not the pleasure of knowing him; but a worthy Friend of mine, who does, having solicited a few Lines in his behalf, I take leave to introduce him to your acquaintance and civilities, and should he want your advice or assistance, I am very certain you will not withhold them from him. Sally and the Children are well, they join in sincere affection with Dear Sir Your affectionate Son
Rich Bache
Doctor Franklin
  
Addressed: The Honble. / Docr. Benjn. Franklin / One of the Comrs. from the / United States of America / at the Court of France / per Docr. Rigger
Endorsed: M. Richard Bache
Notation: May 11. 1778.
